            Case 2:20-cv-02089-JAD-VCF Document 1 Filed 11/13/20 Page 1 of 10




1    Michael Kind, Esq.
2    Nevada Bar No.: 13903
     KIND LAW
3
     8860 South Maryland Parkway, Suite 106
4    Las Vegas, Nevada 89123
5    (702) 337-2322
     (702) 329-5881 (fax)
6
     mk@kindlaw.com
7
     George Haines, Esq.
8
     Nevada Bar No. 9411
9    Gerardo Avalos, Esq.
10   Nevada Bar No. 15171
11   FREEDOM LAW FIRM
     8985 S. Eastern Ave., Suite 350
12
     Las Vegas, Nevada 89123
13   (702) 880-5554
14   (702) 385-5518 (fax)
15   Ghaines@freedomlegalteam.com
     Counsel for Plaintiff Rand L. Hagerman
16
17                    UNITED STATES DISTRICT COURT
18                         DISTRICT OF NEVADA
19    Rand L. Hagerman,                       Case No.:
20
                     Plaintiff,               Complaint for damages under the
21
       v.                                     FCRA, 15 U.S.C. § 1681
22
23    Equifax Information Services LLC
      and Bank of America N.A,
24
25                   Defendant.

26
27
     _____________________
     COMPLAINT                            -1-
            Case 2:20-cv-02089-JAD-VCF Document 1 Filed 11/13/20 Page 2 of 10




1
2                                           Introduction
3    1. The United States Congress has found the banking system is dependent up-on fair
4       and accurate credit reporting.       Inaccurate credit reports directly impair the
5       efficiency of the banking system, and unfair credit reporting methods undermine
6       the public confidence, which is essential to the continued functioning of the
7       banking system. Congress enacted the Fair Credit Reporting Act, 15 U.S.C. §
8       1681 et seq. (“FCRA”), to ensure fair and accurate re-porting, promote efficiency
9       in the banking system, and protect consumer privacy. The FCRA seeks to ensure
10      consumer reporting agencies exercise their grave responsibilities with fairness,
11      impartiality, and a respect for the consumer’s right to privacy because consumer
12      reporting agencies have assumed such a vital role in assembling and evaluating
13      consumer credit and other information on consumers. The FCRA also imposes
14      duties on the sources that provide credit information to credit reporting agencies,
15      called “furnishers.”
16   2. The FCRA protects consumers through a tightly wound set of procedural
17      protections from the material risk of harms that otherwise flow from inaccurate
18      reporting. Thus, through the FCRA, Congress struck a balance between the
19      credit industry’s desire to base credit decisions on accurate information, and
20      consumers’ substantive right to protection from damage to reputation, shame,
21      mortification, and the emotional distress that naturally follows from inaccurate
22      reporting of a consumer’s fidelity to his or her financial obligations.
23   3. Rand L. Hagerman (“Plaintiff”), by counsel, brings this action to challenge the
24      actions of Equifax Information Services LLC and Bank of America N.A (jointly
25      as “Defendants”), with regard to erroneous reports of derogatory credit
26      information to national reporting agencies and Defendants’ failure to properly
27      investigate Plaintiff’s disputes.
      _____________________
      COMPLAINT                                 -2-
              Case 2:20-cv-02089-JAD-VCF Document 1 Filed 11/13/20 Page 3 of 10




1    4. Plaintiff makes these allegations on information and belief, with the exception of
2         those allegations that pertain to Plaintiff, which Plaintiff alleges on personal
3         knowledge.
4    5. While many violations are described below with specificity, this Complaint
5         alleges violations of the statutes cited in their entirety.
6    6. Unless otherwise stated, all the conduct engaged in by Defendant took place in
7         Nevada.
8    7. Any violations by Defendants was knowing, willful, and intentional, and
9         Defendants did not maintain procedures reasonably adapted to avoid any such
10        violations.
11   8. Defendants failed to properly investigate Plaintiff’s disputes, damaging Plaintiff’s
12        creditworthiness.
13                                      Jurisdiction and Venue
14   9.    Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331 (federal question
15         jurisdiction); 15 U.S.C. § 1681.
16   10. This action arises out of Defendant’s violations of the FCRA.
17   11. Venue is proper in the United States District Court for the District of Nevada
18         pursuant to 28 U.S.C. § 1391(b) because Plaintiff is a resident of Clark County,
19         Nevada and because Defendants are subject to personal jurisdiction in Clark
20         County, Nevada as they conduct business here. Venue is also proper because the
21         conduct giving rise to this action occurred in Nevada. 28 U.S.C. § 1391(b)(2).
22                                               Parties
23   12. Plaintiff is a natural person living in Clark County, Nevada. In addition,
24         Plaintiff is a “consumer” as that term is defined by 15 U.S.C. § 1681a(c).
25   13. Equifax Information Services LLC and Bank of America N.A are each a
26         corporation doing business in the State of Nevada.
27
      _____________________
      COMPLAINT                                    -3-
            Case 2:20-cv-02089-JAD-VCF Document 1 Filed 11/13/20 Page 4 of 10




1    14. Bank of America N.A is a furnisher of information as contemplated by 15
2        U.S.C. § 1681s-2(b) that regularly and in the ordinary course of business
3        furnishes information to a consumer credit reporting agency.
4    15. Equifax regularly assembles and/or evaluates consumer credit information for
5        the purpose of furnishing consumer reports to third parties and uses interstate
6        commerce to prepare and/or furnish the reports. This entity is a “consumer
7        reporting agency” as that term is defined by 15 U.S.C. §1681a(f).
8    16. Unless otherwise indicated, the use of Defendants’ names in this Complaint
9        includes all agents, employees, officers, members, directors, heirs, successors,
10       assigns, principals, trustees, sureties, subrogees, representatives, and insurers of
11       the named Defendant.
12                             — GENERAL ALLEGATIONS —
13   17. On or about Oct 31, 2019, Plaintiff filed for bankruptcy in the United States
14       bankruptcy Court for the District of Nevada pursuant to 11 U.S.C. §1301 et seq.
15       (the “bankruptcy”).
16   18. The obligations (the “debt”) to each furnisher herein (as applicable) were
17       scheduled in the bankruptcy and each respective creditor, or its predecessor in
18       interest, received notice of the bankruptcy.
19   19. None of the creditors named herein filed any proceedings to declare their
20       alleged debts “non-dischargeable” pursuant to 11 U.S.C. § 523 et seq.
21   20. None of the creditors named herein obtained relief from the “automatic stay”
22       codified at 11 U.S.C. §362 et seq. while Plaintiff’s bankruptcy was pending to
23       pursue Plaintiff for any personal liability.
24   21. Plaintiff’s debts were discharged and the accounts named herein (as applicable)
25       were discharged through the bankruptcy on Feb 10, 2020.
26   22. Further, while the automatic stay was in effect during the bankruptcy, it was
27       illegal and inaccurate for any of the creditor-defendants to report any
      _____________________
      COMPLAINT                                -4-
            Case 2:20-cv-02089-JAD-VCF Document 1 Filed 11/13/20 Page 5 of 10




1        post-bankruptcy derogatory collection information, which was inconsistent with
2        the Orders entered by the bankruptcy Court.
3    23. However, Defendants either reported or caused to be reported inaccurate
4        information as discussed herein after Plaintiff’s debts were discharged.
5    24. Additionally, Defendants’ inaccurate reporting did not comply with the
6        Consumer Data Industry Association’s Metro 2 reporting standards, which
7        provides guidance for credit reporting and FCRA compliance.
8    25. The Consumer Data Industry Association (“CDIA”) publishes the Metro 2
9        (“Metro 2”) reporting standards to assist furnishers with their compliance
10       requirements under the FCRA.
11   26. Courts rely on such guidance to determine furnisher liability. Seee.g. In re
12       Helmes, 336 B.R. 105, 107 (Bankr. E.D. Va. 2005) (finding that “industry
13       standards require that a debt discharged in bankruptcy be reported to a credit
14       reporting agency with the notation `Discharged in bankruptcy' and with a zero
15       balance due”).
16   27. On information and belief, Defendants herein adopted and at all times relevant
17       implemented the Metro 2 format.
18   28. On information and belief, each furnisher-Defendant named herein adopted the
19       Metro 2 reporting standards and at all times relevant implemented the Metro 2
20       format as an integral aspect of their respective duties under the FCRA to have
21       in place adequate and reasonable policies and procedures to handle
22       investigations of disputed information.
23   29. Each furnisher-Defendant named herein failed to conform to the Metro 2
24       Format when reporting on Plaintiff’s accounts after Plaintiff filed bankruptcy as
25       further set forth below.
26   30. In turn, each of the credit reporting agencies named herein, re-reported the
27       inaccurate information, thus violating their duty to follow reasonable
      _____________________
      COMPLAINT                               -5-
            Case 2:20-cv-02089-JAD-VCF Document 1 Filed 11/13/20 Page 6 of 10




1        procedures to assure maximum possible accuracy under 15 U.S.C. § 1681e(b)
2        when preparing a consumer report.
3    31. To this end, the adverse reporting on Plaintiff’s consumer report departed from
4        the credit industry’s own reporting standards and was not only inaccurate, but
5        also materially misleading under the CDIA’s standards as well.
6    32. A “materially misleading” statement is concerned with omissions to credit
7        entries, that in context create misperceptions about otherwise may be factually
8        accurate data. Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1163 (9th
9        Cir. 2009).
10          Equifax and Bank of America N.A Misreported Credit Information
11                      and Failed to Investigate Plaintiff’s Dispute
12                     Re: Bank of America N.A Account No. 0297***
13   33. In Plaintiff’s credit report from Equifax dated Mar 9, 2020, Equifax and Bank
14       of America N.A inaccurately reported that Plaintiff owed an amount of
15       $55,191.00. to Bank of America N.A even though the debt was discharged in
16       Plaintiff's bankruptcy. This was inaccurate since Plaintiff filed for bankruptcy
17       on Oct 31, 2019 and Plaintiff received a discharge on Feb 10, 2020.
18   34. On May 20, 2020, Plaintiff disputed Equifax reporting regarding the debt
19       pursuant to 15 U.S.C. § 1681i by notifying Equifax, in writing, of the incorrect
20       and inaccurate credit information.
21   35. Specifically, Plaintiff sent a letter, certified, return receipt, to Equifax,
22       requesting the above inaccurate and incorrect derogatory information be
23       updated, modified or corrected.
24   36. Equifax was required to conduct a reinvestigation into this specific debt on
25       Plaintiff’s consumer report pursuant to 15 U.S.C. §1681i
26   37. Upon information and belief, Equifax timely notified Bank of America N.A
27       regarding Plaintiff’s dispute, as required under 15 U.S.C. § 1681i(a)(2).
      _____________________
      COMPLAINT                               -6-
            Case 2:20-cv-02089-JAD-VCF Document 1 Filed 11/13/20 Page 7 of 10




1    38. Upon information and belief, Equifax provided Bank of America N.A with a
2        notice regarding Plaintiff’s dispute under 15 U.S.C. § 1681i(a)(5)(A).
3    39. Upon information and belief, Equifax provided all relevant information to Bank
4        of America N.A regarding Plaintiff’s dispute, as required under 15 U.S.C. §
5        1681i(a)(2).
6    40. On or around Jun 8, 2020, Plaintiff received notice that Equifax and Bank of
7        America N.A investigated and reinvestigated Plaintiff’s dispute, as required
8        under 15 U.S.C. § 1681i(a)(6).
9    41. A reasonable investigation by Equifax and Bank of America N.A would have
10       indicated that they were reporting the above disputed accounts inaccurately.
11   42. Equifax and Bank of America N.A failed to review all relevant information
12       provided by Plaintiff in the dispute to Equifax, as required by and in violation
13       of 15 U.S.C. § 1681i and 15 U.S.C. § 1681s-2(b), respectively.
14   43. Upon information and belief, Equifax and Bank of America N.A re-reported the
15       inaccurate derogatory information on Plaintiff’s report. Specifically, upon
16       information and belief, Equifax and Bank of America N.A re-reported that
17       Plaintiff owed an amount of $55,191.00. to Bank of America N.A even though
18       the debt was discharged in Plaintiff's bankruptcy, which was inaccurate, as
19       discussed above.
20   44. Equifax and Bank of America N.A, upon receipt of Plaintiff’s dispute, failed to
21       conduct an investigation or reinvestigation with respect to the disputed
22       information as required by 15 U.S.C. § 1681i and 15 U.S.C. § 1681s-2(b),
23       respectively.
24   45. Equifax and Bank of America N.A failed to review all relevant information
25       provided by Plaintiff in the dispute to Equifax, as required by and in violation
26       of 15 U.S.C. § 1681i and 15 U.S.C. § 1681s-2(b), respectively.
27   46. Due to Equifax’s and Bank of America N.A’s failure to reasonably investigate,
      _____________________
      COMPLAINT                              -7-
              Case 2:20-cv-02089-JAD-VCF Document 1 Filed 11/13/20 Page 8 of 10




1           they further failed to correct and update Plaintiff’s information as required by
2           15 U.S.C. § 1681i and 15 U.S.C. § 1681s-2(b), thereby causing continued
3           reporting of inaccurate information in violation of 15 U.S.C. § 1681i and 15
4           U.S.C. § 1681s-2(b), respectively.
5    47. Equifax’s and Bank of America N.A continued inaccurate and negative
6           reporting of the debt in light of their knowledge of the actual error was willful.
7           Plaintiff is, accordingly, eligible for statutory damages.
8    48. Also as a result of Equifax’s and Bank of America N.A’s continued inaccurate
9           and negative reporting, Plaintiff has suffered actual damages, including without
10          limitation, fear of credit denials, out-of-pocket expenses in challenging
11          Defendants’ inaccurate reporting, damage to Plaintiff’s creditworthiness and
12          emotional distress.
13   49. By inaccurately reporting account information after notice and confirmation of
14          its errors, Equifax and Bank of America N.A failed to take the appropriate
15          measures as required under 15 U.S.C. § 1681i and 15 U.S.C. § 1681s-2(b),
16          respectively.
17                                       Plaintiff’s damages
18   50. In addition to Plaintiff’s creditworthiness being negatively impacted, Plaintiff
19          suffered emotional distress and mental anguish as a result of Defendants’
20          actions described herein. In addition, Plaintiff incurred out-of-pocket costs and
21          time in attempts to dispute Defendants’ actions. Plaintiff further suffered
22          humiliation and embarrassment.
23    ///
      ///
24
      ///
25
26
27
      _____________________
      COMPLAINT                                   -8-
            Case 2:20-cv-02089-JAD-VCF Document 1 Filed 11/13/20 Page 9 of 10




1                VIOLATION OF THE FAIR CREDIT REPORTING ACT
2                                         15 U.S.C. § 1681
3    51. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
4        as though fully stated herein.
5    52. The foregoing acts and omissions constitute numerous and multiple willful,
6        reckless or negligent violations of the FCRA, including but not limited to each
7        and every one of the above-cited provisions of the FCRA, 15 U.S.C § 1681, et
8        seq.
9    53. As a result of each and every willful violation of the FCRA, Plaintiff is entitled
10       to actual damages as the Court may allow pursuant to 15 U.S.C. § 1681n(a)(1);
11       statutory damages pursuant to 15 U.S.C. § 1681n(a)(1); punitive damages as the
12       Court may allow pursuant to 15 U.S.C. § 1681n(a)(2); and reasonable attorney’s
13       fees and costs pursuant to 15 U.S.C. § 1681n(a)(3) from Defendants.
14   54. As a result of each and every negligent noncompliance of the FCRA, Plaintiff is
15       entitled to actual damages as the Court may allow pursuant to 15 U.S.C. §
16       1681o(a)(1); and reasonable attorney’s fees and costs pursuant to 15 U.S.C. §
17       1681o(a)(2) from Defendants.
18                                        Prayer for relief
19   55. Plaintiff prays that judgment be entered against Defendants, and Plaintiff be
20       awarded damages from Defendants, as follows:
21       ● An award of actual damages pursuant to 15 U.S.C. § 1681n(a)(1);
22       ● An award of statutory damages pursuant to 15 U.S.C. § 1681n(a)(1);
23       ● An award of punitive damages as the Court may allow pursuant to 15 U.S.C.
24           § 1681n(a)(2);
25       ● An award of costs of litigation and reasonable attorney’s fees, pursuant to 15
26           U.S.C. § 1681n(a)(3), and 15 U.S.C. § 1681(o)(a)(1); and
27       ● Any other relief that this Court deems just and proper.
      _____________________
      COMPLAINT                                 -9-
           Case 2:20-cv-02089-JAD-VCF Document 1 Filed 11/13/20 Page 10 of 10




1                                         Jury Demand
2    56. Pursuant to the seventh amendment to the Constitution of the United States of
3        America, Plaintiff is entitled to, and demands, a trial by jury.
4        Dated: November 13, 2020.
5                                             Respectfully submitted,
6
7                                             KIND LAW
8
                                              /s/ Michael Kind         .
9                                             Michael Kind, Esq.
                                              8860 South Maryland Parkway, Suite 106
10
                                              Las Vegas, Nevada 89123
11
12                                            FREEDOM LAW FIRM
13
                                              /s/ George Haines            .
14                                            George Haines, Esq.
15                                            8985 S. Eastern Ave., Suite 350
16                                            Las Vegas, Nevada 89123
                                              Counsel for Plaintiff Rand L. Hagerman
17
18
19
20
21
22
23
24
25
26
27
      _____________________
      COMPLAINT                                - 10 -
